Citation Nr: 0741012	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-36 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a skin condition of 
the feet, claimed as calluses.

2.  Entitlement to service connection for a skin rash of the 
fingers.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) that denied 
entitlement to the requested benefits.


FINDING OF FACT

In December 2007, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
claims for entitlement to service connection.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant of the claims of entitlement to service connection 
for a skin condition of the feet, a skin rash on the fingers, 
and PTSD have been met.  38 U.S.C.A. § 7105(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2006, the RO denied entitlement to service connection 
for a skin condition of the feet (claimed as calluses), a 
skin rash on the fingers, and PTSD.  In July 2006, the 
veteran submitted a notice of disagreement with this 
decision.  A statement of the case was sent to him and his 
representative in November 2006.  The veteran then submitted 
a substantive appeal in November 2006.  He was then issued a 
supplemental statement of the case in October 2007.  On 
December 14, 2007, the veteran submitted a statement 
indicating that he wanted to withdraw the issues currently on 
appeal to the Board.

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.200 (2007).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the appellant or by his 
representative, except that a representative may not withdraw 
either a notice of disagreement or substantive appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2007).

The veteran submitted a written statement to the Board 
withdrawing the appeal of all issues currently before the 
Board.  This is sufficient to withdraw the issues on appeal.  
The veteran has withdrawn this appeal and, therefore, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The veteran having withdrawn his appeal, the claims of 
entitlement to service connection for a skin condition of the 
feet, a skin rash of the fingers, and PTSD are dismissed.  


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


